 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT 10.3

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

DATED AS OF
July 17, 2012,

 

BETWEEN

 

CTI INDUSTRIES CORPORATION

 

AND

 

bmo pRIVATE eQUITY (u.S.), iNC.

 

 



 

 



 

 

 

TABLE OF CONTENTS

      Page         Section 1           Purchase and sale of the note and warrant
1         Section 1.1 Note and Warrant 1   Section 1.2 The Closing 1        
Section 2           interest 1         Section 2.1 Interest Rate; Computation 1
  Section 2.2 Default Rate 1         Section 3           fees, prepayments,
terminations and applications 2         Section 3.1 Fees 2   Section 3.2
Voluntary Prepayments of the Note 2   Section 3.3 Place and Application of
Payments 3         Section 4           Collateral and Guaranties 3        
Section 4.1 Collateral 3   Section 4.2 Liens on Real Property 4   Section 4.3
Guaranties 4   Section 4.4 Further Assurances 4         Section 5
          Definitions; Interpretation 4         Section 5.1 Definitions 4  
Section 5.2 Interpretation 13         Section 6           Representations and
Warranties 13         Section 6.1 Organization and Qualification 13   Section
6.2 Subsidiaries 13   Section 6.3 Authority and Validity of Obligations 14  
Section 6.4 Use of Proceeds; Margin Stock 14   Section 6.5 Financial Reports 15
  Section 6.6 No Material Adverse Change 15   Section 6.7 Full Disclosure 15  
Section 6.8 Trademarks, Franchises and Licenses 15   Section 6.9 Governmental
Authority and Licensing 15   Section 6.10 Good Title 15   Section 6.11
Litigation and Other Controversies 15   Section 6.12 Taxes 16   Section 6.13
Approvals 16   Section 6.14 Affiliate Transactions 16   Section 6.15 Investment
Company 16   Section 6.16 ERISA 16   Section 6.17 Compliance with Laws 16

 



i

 

 

TABLE OF CONTENTS

(continued)

 

      Page           Section 6.18 Other Agreements 17   Section 6.19 Solvency 17
  Section 6.20 Broker Fees 17   Section 6.21 No Default 17   Section 6.22
Anti-Terrorism Laws 17   Section 6.23 SEC Disclosure 18   Section 6.24 Capital
Structure 19         Section 7           Conditions Precedent 19       Section
7.1 Conditions 19   Section 7.2 Documents 20         Section 8
          Covenants 23       Section 8.1 Maintenance of Business 23   Section
8.2 Maintenance of Properties 23   Section 8.3 Taxes and Assessments 23  
Section 8.4 Insurance 23   Section 8.5 Financial Reports 23   Section 8.6
Inspection 26   Section 8.7 Borrowings and Guaranties 26   Section 8.8 Liens 27
  Section 8.9 Investments, Acquisitions, Loans and Advances 28   Section 8.10
Mergers, Consolidations and Asset Sales 29   Section 8.11 Maintenance of
Subsidiaries 29   Section 8.12 ERISA 29   Section 8.13 Compliance with Laws 29  
Section 8.14 Intellectual Property 30   Section 8.15 Burdensome Contracts with
Affiliates 30   Section 8.16 No Changes in Fiscal Year 30   Section 8.17
Formation of Subsidiaries 30   Section 8.18 Change in the Nature of Business 30
  Section 8.19 Use of Proceeds 30   Section 8.20 No Restrictions 30   Section
8.21 Other Debt 30   Section 8.22 Bank Accounts 31   Section 8.23 Financial
Covenants 31   Section 8.24 Board Matters 33   Section 8.25 Investor Protection
33   Section 8.26 Equity Restriction 33   Section 8.27 Post-Closing 34

 



ii

 

 



TABLE OF CONTENTS

(continued)

 

  Page     Section 9           representations and warranties of the purchaser
34       Section 9.1 Organization and Good Standing 34   Section 9.2
Authorization; Power 34   Section 9.3 Validity 34   Section 9.4 Accredited
Investor 34   Section 9.5 Purchase for Own Account; Acknowledgment of Risk 34  
      Section 10           Events of Default and Remedies 35       Section 10.1
Events of Default 35   Section 10.2 Consequences of Events of Default 37        
Section 11           Miscellaneous 38       Section 11.1 Non-Business Day 38  
Section 11.2 No Waiver, Cumulative Remedies 38   Section 11.3 Amendments, Etc 38
  Section 11.4 Costs and Expenses; Indemnification 39   Section 11.5 Documentary
Taxes 40   Section 11.6 Survival of Representations 40   Section 11.7 Survival
of Indemnities 40   Section 11.8 Notices 40   Section 11.9 Construction 41  
Section 11.10 Headings 41   Section 11.11 Severability of Provisions 41  
Section 11.12 Counterparts 42   Section 11.13 Binding Nature, Governing Law, Etc
42   Section 11.14 Submission to Jurisdiction; Waiver of Jury Trial 42   Section
11.15 USA Patriot Act 42

 



iii

 

 

Exhibit A — Form of Note Exhibit B — Form of Warrant Exhibit C — Compliance
Certificate

Schedule 6.2

Schedule 8.7

Schedule 8.27

—

—

—

Subsidiaries

Existing Intercompany Debt

Post-Closing

 



 

 

 

note and warrant purchase Agreement

 

This NOTE AND WARRANT PURCHASE AGREEMENT is entered into as of July 17, 2012, by
and between CTI INDUSTRIES CORPORATION, an Illinois corporation (the “Company”),
and BMO PRIVATE EQUITY (U.S.), INC., a Delaware corporation (the “Purchaser”).
All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in Section 5.1 hereof.

 

Preliminary Statement

 

The Company has requested, and the Purchaser has agreed to extend, a loan to the
Company on the terms and conditions of this Agreement.

 

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1 Purchase and sale of the note and warrant.

 

Section 1.1 Note and Warrant. Subject to the terms and conditions hereof, at the
Closing the Company shall sell to the Purchaser and the Purchaser shall purchase
from the Company (a) the Note in the aggregate principal amount of $5,000,000
(the “Note Amount”), and (b) the Warrant to purchase, in the aggregate, four
percent (4%) of the Company’s Common Stock on a fully-diluted basis. The
Purchaser and the Company acknowledge and agree that the Note Amount shall be
allocated as follows: (i) $4,390,085 of the Note Amount to the Note and
(ii) $609,915 of the Note Amount to the Warrant.

 

Section 1.2 The Closing. The closing of the purchase and sale of the Securities
(the “Closing”) shall take place on July 17, 2012, or on such other date as may
be mutually agreeable to the Company and the Purchaser. At the Closing, the
Company shall deliver to the Purchaser instruments evidencing the Note and the
Warrant to be purchased by the Purchaser, payable to the order of the Purchaser
or its nominee or registered in the Purchaser’s or its nominee’s name,
respectively, upon payment by the Purchaser of the Note Amount, by wire transfer
of immediately available funds to an account specified in writing by the Company
to the Purchaser at least two (2) Business Days prior to the Closing.

 

Section 2 interest.

 

Section 2.1 Interest Rate; Computation. The Note shall bear interest on the
unpaid principal balance thereof at the Current Interest Rate. All interest
shall be computed on the basis of a year of 360 days for the actual number of
days elapsed.

 

Section 2.2 Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Company
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of the Note at the Default
Rate.

 

 

 

Section 3 fees, prepayments, terminations and applications.

 

Section 3.1 Fees.

 

(a) Closing Fee. Concurrently with the Closing, the Company shall pay to the
Purchaser, a closing fee of $100,000.00 which closing fee shall be fully earned
on the Closing Date.

 

(b) Audit and Appraisal Fees. The Company shall pay to the Purchaser for its own
use and benefit reasonable charges for audits of the Collateral by the Purchaser
or its agents or representatives in such amounts as the Purchaser may from time
to time reasonably request (the Purchaser acknowledging and agreeing that such
charges shall be computed in the same manner as it at the time customarily uses
for the assessment of charges for similar collateral audits actually performed
by it). The Purchaser shall be entitled to conduct one (1) such audit (a
“Scheduled Field Audit”) during each calendar year (unless any Default or Event
of Default has occurred, in which case there shall be no limit on the number of
such audits). In the absence of any Default or Event of Default, the Company
shall not be required to reimburse the Purchaser for more than one (1) Scheduled
Field Audit per calendar year.

 

Section 3.2 Voluntary Prepayments of the Note.

 

(a) Optional Prepayments of the Note. At any time and from time to time, the
Company may, at its option, upon notice as provided in Section 3.2(b), prepay
all or any portion of the principal balance of the Note, on any quarterly
payment date, in minimum increments of $500,000.00, plus a prepayment premium
equal to the product obtained by multiplying (i) the amount being prepaid by
(ii) the percentage set forth below opposite the time period in which such
prepayment shall occur (the “Prepayment Premium”):

 

Time Period Percentage     Closing Date to July 17, 2013 3% July 18, 2013 to
July 18, 2014 2% July 19, 2014 to July 19, 2015 1% July 20, 2015 to maturity

No Prepayment
Premium 

 

 

Except as provided in Section 3.2(a) and 3.2(c) hereof, the Note may not be
voluntarily prepaid by the Company.

 

(b) Notice of Optional Prepayments; Officer’s Certificate. The Company will give
the holder of the Note written notice of such optional prepayment under
Section 3.2(a) not less than two (2) Business Days prior to the date fixed for
such prepayment. Such notice shall be accompanied by an officer’s certificate
(i) stating the principal amount thereof to be prepaid, (ii) stating the
proposed date of prepayment and any conditions relating thereto and
(iii) stating the Prepayment Premium required under Section 3.2(a) (calculated
as of the date of such prepayment).

2

 

 

(c) Contingent Prepayments of the Note on Change of Control; Officer’s
Certificate.

 

(i) In the event of a Change of Control, the Company will, at least thirty (30)
days and not more than sixty (60) days prior to such Change of Control, give
written notice thereof to the holder of the Securities, which shall contain a
written irrevocable notice that the Company will prepay (a “Prepayment Notice”),
by a date (the “Prepayment Date”) specified in such notice (which date shall be
on or prior to the effective date of the Change of Control), all of the
Obligations under the Note held by the holder in full (and not in part) in cash.
Such notice may state that the Company’s prepayment is conditioned upon the
consummation of such Change of Control. The Company shall pay to the holder the
outstanding principal amount of the Note, together with all accrued and unpaid
interest thereon.

 

(ii) Any notice by the Company to prepay the Note, and any subsequent prepayment
thereof pursuant to this Section 3.2(c), shall be accompanied by an officer’s
certificate (A) stating the principal amount of the Note to be prepaid,
(B) stating the Prepayment Date, (C) stating the accrued interest on the Note to
the Prepayment Date to be prepaid, (D) stating the Prepayment Premium payable in
connection with such proposed prepayment (calculated as of the date of such
notice or prepayment, as the case may be), (E) certifying that the conditions of
this Section 3.2(c) have been fulfilled, and (F) specifying the nature of the
Change of Control, the transactions or proposed transactions resulting in such
Change of Control and the date or proposed date of the occurrence of such Change
of Control.

 

Section 3.3 Place and Application of Payments. All payments of principal,
interest, fees, and all other Obligations payable hereunder shall be made to the
Purchaser at its office at 111 West Monroe Street, Chicago, Illinois (or at such
other place as the Purchaser may specify) no later than 1:00 p.m. (Chicago time)
on the date any such payment is due and payable. Payments received by the
Purchaser after 1:00 p.m. (Chicago time) shall be deemed received as of the
opening of business on the next Business Day. All such payments shall be made in
lawful money of the United States of America, in immediately available funds at
the place of payment, without set-off or counterclaim and without reduction for,
and free from, any and all present or future taxes, levies, imposts, duties,
fees, charges, deductions, withholdings, restrictions, and conditions of any
nature imposed by any government or any political subdivision or taxing
authority thereof (but excluding any taxes imposed on or measured by the net
income of the Purchaser). No amount paid or prepaid on the Note may be
reborrowed.

 

Section 4 Collateral and Guaranties.

 

Section 4.1 Collateral. The Obligations shall be secured by valid, perfected,
and enforceable Liens on all right, title, and interest of the Company in all
accounts, instruments, documents, chattel paper, general intangibles (including,
without limitation, patents, trademarks, tradenames, copyrights, and other
intellectual property rights), investment property, deposit accounts, inventory,
equipment, fixtures, and real estate, whether now owned or hereafter acquired or
arising, and all proceeds thereof. The Company acknowledges and agrees that the
Liens on the Collateral shall be valid and perfected second priority Liens
(subject to Liens permitted by this Agreement), in each case pursuant to one or
more Collateral Documents in form and substance satisfactory to the Purchaser.

3

 

 

Section 4.2 Liens on Real Property. The Obligations shall be further secured by
a valid and enforceable first priority lien on the Mortgaged Premises pursuant
to the Mortgage. In the event that the Company owns or hereafter acquires any
other real property, the Company shall execute and deliver to the Purchaser (or
a security trustee therefor) a mortgage or deed of trust acceptable in form and
substance to the Purchaser for the purpose of granting to the Purchaser a Lien
on such real property to secure the Obligations, shall pay all taxes, costs, and
expenses incurred by the Purchaser in recording such mortgage or deed of trust,
and shall supply to the Purchaser at the Company’s cost and expense a survey,
environmental report, hazard insurance policy, and mortgagee’s policy of title
insurance from a title insurer acceptable to the Purchaser insuring the validity
of such mortgage or deed of trust and its status as a first Lien (subject to
Liens permitted by this Agreement) on the real property encumbered thereby, and
such other instrument, documents, certificates, and opinions reasonably required
by the Purchaser in connection therewith.

 

Section 4.3 Guaranties. The payment and performance of the Obligations shall at
all times be guaranteed by each direct and indirect domestic Subsidiary of the
Company pursuant to one or more guaranty agreements in form and substance
acceptable to the Purchaser (as the same may be amended, modified, or
supplemented from time to time, individually a “Subsidiary Guaranty” and
collectively the “Subsidiary Guaranties”).

 

Section 4.4 Further Assurances. The Company agrees that it shall execute and
deliver such documents and do such acts and things as the Purchaser may from
time to time request in order to provide for or perfect or protect the
Purchaser’s Lien on the Collateral.

 

Section 5 Definitions; Interpretation.

 

Section 5.1 Definitions. The following terms when used herein shall have the
following meanings:

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
Notwithstanding anything to the contrary contained herein or in the Warrant, the
Purchaser shall under no circumstances be deemed an “Affiliate” of the Company.

4

 

 

“Agreement” means this Note and Warrant Purchase Agreement, as the same may be
amended, modified, or restated from time to time in accordance with the terms
hereof.

 

“Anti-Terrorism Laws” is defined in Section 6.22 hereof.

 

“Asset Sale” means any sale, lease, conveyance, transfer, or other disposition
of assets by the Company or any of its Subsidiaries (including by way of merger
or consolidation or sale-leaseback transaction, but not including (a) any asset
which is to be replaced, and is in fact replaced, within sixty (60) days with
another asset performing the same or a similar function, and (b) sales of
inventory in the ordinary course of business), whether in one transaction or a
series or group of transactions.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Company pursuant to Section 7.2 hereof or on any update of any
such list provided by the Company to the Purchaser, or any further or different
officer of the Company so named by any Authorized Representative of the Company
in a written notice to the Purchaser.

 

“Borrowing Base” shall have the meaning given such term in the Senior Credit
Agreement as in effect on the date hereof.

 

“Business Day” means any day other than a Saturday or Sunday on which banks are
not authorized or required to close in Chicago, Illinois.

 

“Capital Expenditures” means, as to any Person and for any period, all
expenditures (whether paid in cash or other consideration) during such period,
without duplication, that are or should be included in additions to property,
plant, and equipment or similar items reflected in such Person’s consolidated
statement of cash flows for such period; provided that Capital Expenditures do
not include, for purposes of this Agreement, expenditures of proceeds of
insurance settlements, condemnation awards, and other settlements in respect of
lost, destroyed, damaged, or condemned assets to the extent such expenditures
are made to replace or repair such assets or otherwise to acquire assets useful
in the business of such Person.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means the amount of the liability shown on the
balance sheet of any Person in respect of a Capital Lease determined in
accordance with GAAP.

 

“Capital Stock” shall mean (i) in the case of a corporation, voting capital
stock, (ii) in the case of an association or business entity, any and all
Shares, interests, participations, rights or other equivalents (however
designated) of voting capital stock, (iii) in the case of a partnership, voting
partnership interests (whether general or limited), (iv) in the case of a
limited liability company, voting membership or similar interests and (v) any
other interest or participation that confers on a Person the right to vote and
to receive a Share of the profits and losses of, or distributions of assets of,
the issuing Person.

 

“Change of Control” is defined in Section 10.1(l) hereof.

5

 

 

“Closing” is defined in Section 1.2 hereof.

 

“Closing Date” means the date on which the Purchaser has received signed
counterpart signature pages of this Agreement from each of the signatories and
the conditions in Section 7.1 and 7.2 hereof have been fulfilled.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Purchaser by the Collateral
Documents.

 

“Collateral Documents” means the Mortgage, Security Agreement, Pledge Agreement,
Patent Security Agreement, Trademark Security Agreement, Copyright Security
Agreement, and all other mortgages, deeds of trust, security agreements,
assignments, financing statements and other documents as shall from time to time
secure the Obligations or any part thereof.

 

“Common Stock” means the common stock, no par value per share, of the Company.

 

“Company” is defined in the introductory paragraph hereof.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Copyright Security Agreement” means that certain Copyright Security Agreement
dated as of the date hereof, between the Company and the Purchaser, as the same
may be amended, modified, supplemented, or restated from time to time.

 

“CTI Balloons” means CTI Balloons, Ltd., a private limited company incorporated
under the laws of England and Wales and a Wholly-Owned Subsidiary.

 

“CTI Helium” means CTI Helium, Inc., an Illinois corporation and a Wholly-Owned
Subsidiary.

 

“Current Interest Rate” means the rate of eleven and one-half percent (11.50%)
per annum (computed on the basis of a 360-day year and the actual number of days
elapsed in any year) on the unpaid principal amount of the Note outstanding from
time to time from and including the date of issuance thereof until the date
paid, or if less, at the highest rate then permitted under applicable law.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Default Rate” is defined in Section 10.2(a) hereof.

6

 

 

“Designee” is defined in Section 8.24 hereof.

 

“EBITDA” means, with reference to any period, (a) Net Income of the Company and
its Subsidiaries, on a consolidated basis, for such period plus (b) all amounts
deducted in arriving at such Net Income for such period in respect of
(i) Interest Expense for such period, (ii) federal, state, and local income
taxes for such period, and (iii) all amounts properly charged for depreciation
of fixed assets and amortization of intangible assets during such period.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Event of Default” means any event or condition identified as such in Section
10.1 hereof.

 

“Excluded Flexo VIE Debt” means all Indebtedness for Borrowed Money of Flexo
owed to VLM or VLUS, subject to satisfaction of the following conditions:
(a) such indebtedness was incurred under the leasing arrangement described in
footnote 15 to the consolidated financial statements attached to the Company’s
Form 10-K filed on March 31, 2011; (b) the aggregate amount of Flexo’s liability
for such indebtedness does not exceed $1,000,000 at any time; (c) none of the
Company and its other Subsidiaries has done any of the following: (i) directly
or indirectly guaranteed such indebtedness; (ii) agreed (contingently or
otherwise) to purchase or otherwise acquire such indebtedness; or
(iii) otherwise assured VLM or VLUS against loss in respect of such
indebtedness; and (d) no creditor of VLM or VLUS has recourse to the general
credit of the Company or any of its other Subsidiaries as a result of including
VLM and VLUS in the consolidated financial statements of the Company and its
Subsidiaries.

 

“Executive Order” is defined in Section 6.22 hereof.

 

“Fixed Charges” means, with reference to any period, the sum of (a) the
aggregate amount of payments required to be made by the Company and its
Subsidiaries, on a consolidated basis, during such period in respect of
principal on all Indebtedness for Borrowed Money (whether at maturity, as a
result of mandatory sinking fund redemption, scheduled payments or otherwise)
other than (i) Revolving Loans (as defined in the Senior Credit Agreement), (ii)
Intercompany Debt, and (iii) in the case of Subordinated Debt, principal
reductions caused by the exercise of warrants by the holders of such debt and
principal reductions made prior to the date of this Agreement, plus (b) total
interest expense (including interest on Subordinated Debt but excluding interest
on Intercompany Debt) for such period.

 

“Fixed Charge Coverage Ratio” means, with reference to any period, the ratio of
(a) the total for such period of (i) EBITDA, minus (ii) federal, state, and
local income taxes paid by the Company during such period, minus (iii) the sum
of all dividends declared by the Company during such period, minus (iv) the sum
of all payments made in connection with the purchase, redemption, or other
acquisition or retirement of any Capital Stock or other equity interests of the
Company (or any warrants, options or similar instruments to acquire the same),
minus (v) all Capital Expenditures which are not financed with Indebtedness for
Borrowed Money, to (b) Fixed Charges for such period.

7

 

 

“Flexo” means Flexo Universal, S.A. de C.V., a Mexican sociedad anonima de
capital variable and a 98.5%-owned Subsidiary of the Company.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than thirty (30) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances, hedging obligations,
synthetic leases, and other extensions of credit whether or not representing
obligations for borrowed money. For the avoidance of doubt, “Indebtedness for
Borrowed Money” shall not include obligations in respect of operating leases (as
opposed to Capital Leases).

 

“Intercompany Debt” means Indebtedness for Borrowed Money owing (i) from the
Company to any future additional borrower under the Note or a Wholly-Owned
Subsidiary, or (ii) from a Wholly-Owned Subsidiary to a Company or any future
additional borrower under the Note or another Wholly-Owned Subsidiary.

 

“Junior Subordination Agreement” means a subordination agreement between the
Purchaser and any holder of Subordinated Debt, in form and substance acceptable
to the Purchaser.

 

“Lien” means any mortgage, lien, security interest, pledge, charge, or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) of the Company or of the Company and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Company or any Subsidiary
to perform its obligations under any Operative Document, or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against the Company or any Subsidiary of any Operative Document or the rights
and remedies of the Purchaser thereunder or (ii) the perfection or priority of
any Lien granted under any Collateral Document.

 

“Maturity Date” means (x) January 18, 2018, or (y) if earlier, such earlier date
on which the Note is accelerated pursuant to Sections 10.1 or 10.2 hereof.

8

 

 

“Merrick” means Stephen M. Merrick, an individual resident of the State of
Illinois.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means that certain Mortgage and Security Agreement with Assignment of
Rents dated as of the date hereof, between the Company and the Purchaser, as the
same may be amended, modified, supplemented, or restated from time to time.

 

“Mortgaged Premises” means the real property of the Company commonly known as
22160 North Pepper Road, Barrington, Illinois, and all buildings and
improvements thereon, and all rents, issues, and profits therefrom.

 

“Net Income” means, for any Person, with reference to any period, the net income
(or net loss) of such Person for such period computed in accordance with GAAP.

 

“Note” means that certain Senior Subordinated Promissory Note in the aggregate
principal amount of Five Million and 00/100 Dollars ($5,000,000.00), issued to
the Purchaser by the Company pursuant to this Agreement, in substantially the
form attached hereto as Exhibit A, with the blanks appropriately filled in, as
may be amended, restated, replaced, substituted or otherwise modified from time
to time.

 

“Note Amount” is defined in Section 1.1 hereof.

 

“Obligations” means all obligations of the Company to pay principal and interest
on the Note, all fees and charges payable hereunder, and all other payment
obligations of the Company arising under or in relation to any Operative
Document, including without limitation, any and all payment obligations under
the Warrant, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held, or acquired.

 

“OFAC” is defined in Section 6.22 hereof.

 

“Operative Documents” means this Agreement, the Note, the Warrant, the
Subsidiary Guaranties, the Collateral Documents and all other documents,
instruments and agreements executed by or on behalf of the Company and delivered
concurrently herewith or at any time hereafter to or for the Purchaser or any
Affiliate of Purchaser, all as amended, restated or supplemented from time to
time.

 

“Parent Board” is defined in Section 8.24 hereof.

 

“Patent Security Agreement” means that certain Patent Security Agreement dated
as of the date hereof, between the Company and the Purchaser, as the same may be
amended, modified, supplemented, or restated from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

9

 

 

“Permitted Holder” means (a) each of Schwan and Merrick; (b) in respect of
Schwan and subject to the qualifications set forth in clause (d) of this
definition, the John H. Schwan Grantor Retained Annuity Trust dated August 13,
2009; (c) in respect of Merrick and subject to the qualifications set forth in
clause (d) of this definition, The Merrick Company, LLC, an Illinois limited
liability company; and (d) any other trust or other estate-planning vehicle
established for the benefit of any individual identified in clause (a) or any
other individual having a relationship by blood (to the second degree of
consanguinity), marriage, or adoption to any individual identified in clause (a)
and in respect of which the applicable individual identified in clause (a)
serves as trustee or in a similar capacity.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Pledge Agreement” means that certain Pledge Agreement dated as of the date
hereof, between the Company and the Purchaser, as the same may be amended,
modified, supplemented, or restated from time to time.

 

“Prepayment Date” is defined in Section 3.2 hereof.

 

“Prepayment Notice” is defined in Section 3.2 hereof.

 

“Prepayment Premium” is defined in Section 3.2 hereof.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Purchaser” is defined in the introductory paragraph hereof.

 

“Schwan” means John H. Schwan, an individual resident of the State of Illinois.

 

“Scheduled Field Audit” is defined in Section 3.1 hereof.

 

“SEC Reports” is defined in Section 6.23 hereof.

 

“Securities” means, collectively, the Note and the Warrant.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

10

 

 

“Security Agreement” means that certain Security Agreement dated as of the date
hereof, between the Company and the Purchaser, as the same may be amended,
modified, supplemented, or restated from time to time.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.

 

“Senior Credit Agreement” means that certain Credit Agreement, dated as of April
29, 2010, by and between the Company and the Senior Lender, as amended,
supplemented or modified from time to time on or prior to the Closing Date or,
after the Closing Date, in the manner permitted under the Senior Subordination
Agreement.

 

“Senior Credit Documents” means the Senior Credit Agreement and the related
agreements, documents and instruments, as amended, modified or supplemented in
accordance with the Senior Subordination Agreement.

 

“Senior Debt” means the Indebtedness of the Company and extension of credit by
the Senior Lender under the Senior Credit Agreement, together with extensions of
credit pursuant to any modifications of the Senior Credit Agreement, to the
extent permitted under the Senior Subordination Agreement, as the same may be
amended, modified, supplemented or restated from time to time in accordance with
the provisions of this Agreement.

 

“Senior Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness for Borrowed Money of the Company and its
Subsidiaries, on a consolidated basis, at such time, plus all Indebtedness for
Borrowed Money of any other person or entity which is directly or indirectly
guaranteed by the Company or any of its Subsidiaries or which the Company or any
of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which the Company or any of its Subsidiaries
has otherwise assured a creditor against loss, minus, without duplication, the
Obligations under the Note, the Subordinated Debt and Intercompany Debt. For
purposes of this Agreement, “Senior Funded Debt” does not include any Excluded
Flexo VIE Debt.

 

“Senior Lender” means BMO Harris Bank N.A. (formerly known as Harris N.A.) and
its successors and assigns.

 

“Senior Leverage Ratio” means, as of any time it is to be determined, the ratio
of Senior Funded Debt at such time to EBITDA for the four fiscal quarters of the
Company then most recently ended.

 

“Senior Subordination Agreement” means that certain Subordination and
Intercreditor Agreement dated as of July 17, 2012, by and between the Purchaser
and the Senior Lender, as the same may be amended, modified, supplemented or
restated from time to time in accordance with the terms hereof.

 

“Shares” shall mean certificated or uncertificated instruments or denominations
that represent the ownership of the Capital Stock of any Person.

11

 

 

“Subordinated Debt” means Indebtedness for Borrowed Money owing to any Person on
terms and conditions, and in such amounts, acceptable to the Purchaser and which
is subordinated in right of payment to the prior payment in full of the
Obligations pursuant to a Junior Subordination Agreement, or written
subordination provisions, in each case approved in writing by the Purchaser.

 

“Subordinated Debt Documents” means any documents, guaranties, agreements and
instruments evidencing, securing or otherwise pertaining to the Subordinated
Debt.

 

“Subsidiary” means any corporation or other Person more than 50% of the
outstanding ordinary voting Shares or other equity interests of which is at the
time directly or indirectly owned by the Company, by one or more of its
Subsidiaries, or by the Company and one or more of its Subsidiaries.

 

“Subsidiary Guaranty” and “Subsidiary Guaranties” each is defined in Section 4.3
hereof.

 

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness for Borrowed Money of the Company and its
Subsidiaries, on a consolidated basis, at such time, plus all Indebtedness for
Borrowed Money of any other person or entity which is directly or indirectly
guaranteed by the Company or any of its Subsidiaries or which the Company or any
of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which the Company or any of its Subsidiaries
has otherwise assured a creditor against loss. For purposes of this Agreement,
“Total Funded Debt” does not include any Excluded Flexo VIE Debt.

 

“Total Leverage Ratio” means, as of any time it is to be determined, the ratio
of Total Funded Debt at such time to EBITDA for the four fiscal quarters of the
Company then most recently ended.

 

“Trademark Security Agreement” means that certain Trademark Security Agreement
dated as of the date hereof, between the Company and the Purchaser, as the same
may be amended, modified, supplemented, or restated from time to time.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“USA Patriot Act” is defined in Section 6.22 hereof.

 

“VLM” means Venture Leasing Mexico S.A. de R.L., a Mexican sociedad anonima de
responsabilidad limitada and an Affiliate of the Company.

 

“VLUS” means Venture Leasing L.L.C., an Illinois limited liability company and
an Affiliate of the Company.

12

 

 

“Warrant” means and includes that certain Warrant Agreement dated the date
hereof, issued by the Company in favor of the Purchaser to acquire an aggregate
of four percent (4%) of the Common Stock of the Company, on a fully-diluted
basis, in substantially the form attached hereto as Exhibit B, with the blanks
appropriately filled in, as may be amended, restated or supplemented from time
to time.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding Shares of Capital Stock (other than directors’ qualifying Shares as
required by law) or other equity interests are owned by the Company and/or one
or more Wholly-Owned Subsidiaries within the meaning of this definition.

 

Section 5.2 Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.

 

Section 6 Representations and Warranties.

 

The Company represents and warrants to the Purchaser as follows:

 

Section 6.1 Organization and Qualification. The Company is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Illinois, has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.2 Subsidiaries. Each Subsidiary is duly organized, validly existing,
and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying where the failure to do so could
reasonably be expected to have a Material Adverse Effect. Schedule 6.2 hereto
identifies each Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
Shares of each class of its Capital Stock or other equity interests owned by the
Company and the Subsidiaries and, if such percentage is not 100% (excluding
directors’ qualifying Shares as required by law), a description of each class of
its authorized Capital Stock and other equity interests and the number of Shares
of each class issued and outstanding. All of the outstanding Shares of Capital
Stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such Shares and other
equity interests indicated on Schedule 6.2 as owned by the Company or a
Subsidiary are owned, beneficially and of record, by the Company or such
Subsidiary free and clear of all Liens other than Liens granted to the
Purchaser. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any Shares of any class of Capital Stock or other equity interests of
any Subsidiary.

13

 

 

Section 6.3 Authority and Validity of Obligations. The Company has full right
and authority to enter into this Agreement and the other Operative Documents, to
issue the Note and the Warrant in evidence thereof, to grant to the Purchaser
the Liens described in the Collateral Documents, and to perform all of its
obligations hereunder and under the other Operative Documents. Each Subsidiary
has full right and authority to enter into the Operative Documents executed by
it, to guarantee the Obligations, to grant to the Purchaser the Liens described
in the Collateral Documents executed by it, and to perform all of its
obligations under the Operative Documents executed by it. The Operative
Documents delivered by the Company and its Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Company and its Subsidiaries enforceable against them
in accordance with their terms except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Operative Documents do not,
nor does the performance or observance by the Company or any Subsidiary of any
of the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Company or any Subsidiary or any provision of
the organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Company or any Subsidiary or any covenant, indenture or agreement of or
affecting the Company or any Subsidiary or any of their Property, or (b) result
in the creation or imposition of any Lien on any Property of the Company or any
Subsidiary other than the Liens granted in favor of the Purchaser and the Senior
Lender.

 

Section 6.4 Use of Proceeds; Margin Stock. The Company shall use the proceeds of
the issuance of the Note to repay certain existing Indebtedness for Borrowed
Money to the Senior Lender under the Senior Credit Agreement and for its general
working capital purposes and for such other legal and proper purposes as are
consistent with all applicable laws. Neither the Company nor any Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of the
Note hereunder will be used to purchase or carry any such margin stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

14

 

 

Section 6.5 Financial Reports. The consolidated balance sheet of the Company and
its Subsidiaries as at December 31, 2011, and the related consolidated
statements of income, retained earnings, and cash flows of the Company and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of Blackman
Kallick, LLP, independent public accountants, and the unaudited interim
consolidated balance sheet of the Company and its Subsidiaries as at May 31,
2012, and the related consolidated statements of income, retained earnings, and
cash flows of the Company and its Subsidiaries for the three months then ended,
heretofore furnished to the Purchaser, fairly present the consolidated financial
condition of the Company and its Subsidiaries as at said dates and the
consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis. Neither the Company
nor any Subsidiary has contingent liabilities which are material to it other
than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5 hereof.

 

Section 6.6 No Material Adverse Change. Since December 31, 2011, there has been
no change in the condition (financial or otherwise) or business prospects of the
Company or any Subsidiary except those occurring in the ordinary course of
business, none of which individually or in the aggregate have been materially
adverse.

 

Section 6.7 Full Disclosure. The statements and information furnished to the
Purchaser in connection with the negotiation of this Agreement and the other
Operative Documents and the commitment by the Purchaser to provide all or part
of the financing contemplated hereby do not contain any untrue statements of a
material fact or omit a material fact necessary to make the material statements
contained herein or therein not misleading, the Purchaser acknowledging that, as
to any projections furnished to the Purchaser, the Company only represents that
the same were prepared on the basis of information and estimates the Company
believed to be reasonable.

 

Section 6.8 Trademarks, Franchises and Licenses. The Company and its
Subsidiaries own, possess or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright, or
other proprietary right of any other Person.

 

Section 6.9 Governmental Authority and Licensing. The Company and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, local, and foreign governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
could reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the Company, threatened.

 

Section 6.10 Good Title. The Company and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Company and its Subsidiaries
furnished to the Purchaser (except for sales of assets by the Company and its
Subsidiaries in the ordinary course of business), subject to no Liens other than
such thereof as are permitted by Section 8.8 hereof.

 

Section 6.11 Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Company threatened, against the Company or any Subsidiary or
any of their Property which if adversely determined could reasonably be expected
to have a Material Adverse Effect.

15

 

 

Section 6.12 Taxes. All tax returns required to be filed by the Company or any
Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon the Company or any
Subsidiary or upon any of their Property, income or franchises, which are shown
to be due and payable in such returns, have been paid except such taxes,
assessments, fees, and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. The Company does not know of any proposed
additional tax assessment against it or its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts.
Adequate provisions in accordance with GAAP for taxes on the books of the
Company and its Subsidiaries have been made for all open years, and for the
current fiscal period.

 

Section 6.13 Approvals. No authorization, consent, license, or exemption from,
or filing or registration with, any court or governmental department, agency, or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery, or performance by the Company or any
Subsidiary of any Operative Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.

 

Section 6.14 Affiliate Transactions. Neither the Company nor any Subsidiary is a
party to any contracts or agreements with any of its Affiliates on terms and
conditions which are less favorable to the Company or such Subsidiary than would
be usual and customary in similar contracts or agreements between Persons not
affiliated with each other.

 

Section 6.15 Investment Company. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

Section 6.16 ERISA. The Company and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Neither the Company nor any Subsidiary has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA.

 

Section 6.17 Compliance with Laws. The Company and its Subsidiaries are in
compliance with the requirements of all federal, state and local laws, rules and
regulations applicable to or pertaining to their Property or business operations
(including, without limitation, the Occupational Safety and Health Act of 1970,
the Americans with Disabilities Act of 1990, and laws and regulations
establishing quality criteria and standards for air, water, land and toxic or
hazardous wastes and substances), non-compliance with which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary has received notice to the effect that
its operations are not in compliance with any of the requirements of applicable
federal, state or local environmental, health and safety statutes and
regulations or are the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

16

 

 

Section 6.18 Other Agreements. Neither the Company nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
the Company, any Subsidiary or any of their Property, which default if uncured
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.19 Solvency. The Company and its Subsidiaries are solvent, able to pay
their debts as they become due, and have sufficient capital to carry on their
business and all businesses in which they are about to engage.

 

Section 6.20 Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby; and
the Company hereby indemnifies the Purchaser against, and agrees that it will
hold the Purchaser harmless from, any claim, demand, or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable attorneys’ fees) arising in
connection with any such claim, demand, or liability.

 

Section 6.21 No Default. No Default or Event of Default has occurred and is
continuing and no default or event of default has occurred and is continuing
under the Senior Credit Documents.

 

Section 6.22 Anti-Terrorism Laws.

 

(a) Neither the Company nor, to the Company’s knowledge, any Affiliates of the
Company, is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56, signed into law
October 26, 2001 (the “USA Patriot Act”).

 

(b) Neither the Company nor, to the Company’s knowledge, any Affiliates of the
Company, or brokers or other agents of such Person acting or benefiting in any
capacity in connection with the Note hereunder, is any of the following:

 

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

17

 

 

(iii) a Person with whom the Purchaser is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the USA Treasury Department Office
of Foreign Assets Control (“OFAC”) at its official website or any replacement
website or other replacement official publication of such list.

 

(c) Neither the Company nor, to the Company’s knowledge, any Affiliates of the
Company, or brokers or other agents of such Person acting or benefiting in any
capacity in connection with the Note hereunder, (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person described in clause (b) above, (ii) deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

Section 6.23 SEC Disclosure. The Common Stock of the Company is registered
pursuant to Section 12(b) or 12(g) of the Securities Exchange Act, and the
Company has timely filed all proxy statements, reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Exchange Act. The Company has filed (a) its Annual Report on Form 10-K for the
fiscal year ended December 31, 2011 and (b) its Quarterly Report on Form 10-Q
for the fiscal quarter ended March 31, 2012 (collectively, the “SEC Reports”).
Each SEC Report was, at the time of its filing, in substantial compliance with
the requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the United
States Securities and Exchange Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed) and fairly present in
all material respects the financial condition, the results of operations and the
cash flows of the Company and its Subsidiaries, on a consolidated basis, as of,
and for, the periods presented in each such SEC Report.

18

 

 

Section 6.24 Capital Structure.

 

(a) Generally. The authorized capital stock of the Company consists of (i) five
million (5,000,000) shares of Common Stock, of which there are three million two
hundred thirteen thousand one hundred forty-six (3,213,146) shares issued and
outstanding as of the Closing Date and no shares held in the treasury of the
Company; (ii) five hundred thousand (500,000) shares of Class B Common Stock, no
par value per share (the “Class B Common Stock”), of which there are zero (0)
shares issued and outstanding as of the Closing Date and no shares held in the
treasury of the Company; and (iii) two million (2,000,000) shares of Preferred
Stock, no par value, of which zero (0) shares are issued and outstanding as of
the Closing Date and no shares held in the treasury of the Company. All
outstanding shares of the Company’s Common Stock, Class B Common Stock and
Preferred Stock are duly authorized, validly issued, fully paid and
nonassessable and are not subject to preemptive rights created by statute, the
Articles of Incorporation or Bylaws of the Company or any agreement or document
to which the Company is a party or by which it is bound. Shares of the Company’s
Class B Common Stock are convertible into shares of the Common Stock, and shares
of the Company’s Preferred Stock are not convertible into any Capital Stock of
the Company.

 

(b) Obligations With Respect to Capital Stock. Except as set forth on
Schedule 6.24(b), and except for the Warrant, as of the Closing Date, there are
no options, warrants, equity securities, partnership interests or similar
ownership interests of any class of the Company, or any securities exchangeable
or convertible into or exercisable for such equity securities, partnership
interests or similar ownership interests, issued, reserved for issuance or
outstanding. As of the Closing Date, except as described on Schedule 6.24(b),
and except for the Warrant, there are no options, warrants, equity securities,
partnership interests or similar ownership interests, calls, rights (including
preemptive rights), commitments or agreements of any character to which the
Company or any of its Subsidiaries is a party or by which it is bound obligating
the Company or any of its Subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, or repurchase, redeem or otherwise acquire, or cause
the repurchase, redemption or acquisition, of any shares of Capital Stock,
partnership interests or similar ownership interests of the Company or any of
its Subsidiaries or obligating the Company or any of its Subsidiaries to grant,
extend, accelerate the vesting of or enter into any such option, warrant, equity
security, call, right, commitment or agreement.

 

Section 7 Conditions Precedent.

 

The obligation of the Purchaser to purchase and pay for the Securities is
subject to fulfillment on or prior to the Closing Date of the following
conditions precedent to the satisfaction of the Purchaser in its sole
discretion:

 

Section 7.1 Conditions. As of the time of the purchase of the Securities by the
Purchaser:

 

(a) each of the representations and warranties set forth in Section 6 hereof and
in the other Operative Documents shall be true and correct as of such time,
except to the extent the same expressly relate to an earlier date;

 

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the purchase of the Securities by the Purchaser;

19

 

 

(c) the Company shall have simultaneously sold to the Purchaser the Securities
to be purchased by the Purchaser hereunder at the Closing;

 

(d) the Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Securities
pursuant to this Agreement in compliance with such laws;

 

(e) the purchase and sale of the Securities shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the Purchaser (including, without limitation,
Regulation U of the Board of Governors of the Federal Reserve System, the
Securities Act and the Securities Exchange Act) as then in effect;

 

(f) the Company and the Senior Lender shall have entered into an amendment to
the Senior Credit Agreement, all conditions to its effectiveness shall have been
satisfied, no default or event of default shall have occurred and be continuing
under the Senior Credit Agreement and the Company shall have sufficient
availability of funds under the Senior Credit Agreement for working capital
purposes on the Closing Date;

 

(g) since December 31, 2011 there shall have been no change in the financial
condition, operating results, assets, operations, business prospects, results,
assets, operations, business prospects, employee relations or customer or
supplier relations of the Company or any of its Subsidiaries which would have a
Material Adverse Effect;

 

(h) the Purchaser shall have received evidence satisfactory to it that the
Company’s pro forma fixed charges are covered by projected cash flow by at least
1.2 times;

 

(i) no default of event of default shall have occurred and be continuing under
any contract, agreement or arrangement for Indebtedness for Borrowed Money of
the Company and its Subsidiaries which would reasonably be expected to have a
Material Adverse Effect;

 

(j) the Purchaser shall have completed a due diligence review of the Company and
its Subsidiaries and their respective records, financial condition and
operations, which due diligence review shall be satisfactory to the Purchaser in
its sole discretion; and

 

(k) the conditions to closing under the Senior Credit Agreement shall have been
satisfied.

 

Section 7.2 Documents. At or prior to the purchase of the Securities, the
Purchaser shall have received the following (each to be properly executed and
completed) in form and substance satisfactory to the Purchaser:

 

(a) this Agreement, the Note and the Warrant, duly executed by the Company and
the Purchaser, as applicable;

20

 

 

(b) the Mortgage, the Security Agreement, the Pledge Agreement, the Patent
Security Agreement, the Trademark Security Agreement, and the Copyright Security
Agreement from the Company, together with any financing statements requested by
the Purchaser;

 

(c) the Subsidiary Guaranty of CTI Helium;

 

(d) a Junior Subordination Agreement from each of Merrick, Schwan and the
Company in favor of the Purchaser, together with copies of the subordinated note
and any other loan documents executed in connection therewith;

 

(e) evidence of the maintenance of insurance by the Company as required hereby
or by the Collateral Documents;

 

(f) copies (executed or certified as may be appropriate) of resolutions of the
Board of Directors or other governing body of the Company authorizing the
execution, delivery, and performance of the Operative Documents;

 

(g) articles of incorporation (or equivalent organizational document) of the
Company certified by the appropriate governmental office of the state of its
organization;

 

(h) by-laws (or equivalent organizational document) for the Company certified by
an appropriate officer of the Company acceptable to the Purchaser;

 

(i) an incumbency certificate containing the name, title and genuine signature
of the Company’s Authorized Representatives;

 

(j) good standing certificates for the Company, dated as of a date no earlier
than 30 days prior to the date hereof, from the appropriate governmental offices
in the state of its incorporation or organization and in each state in which it
is qualified to do business as a foreign organization;

 

(k) reserved;

 

(l) reserved;

 

(m) an ALTA survey prepared by a state-licensed surveyor on the Mortgaged
Premises certified to the Purchaser and the title insurance company issuing the
title policy referred to below;

 

(n) a flood determination report prepared for the Purchaser by a flood
determination company selected by the Purchaser stating whether or not any
portion of the Mortgaged Premises and the improvements thereon are in a
federally designated flood hazard area;

 

(o) a mortgagee’s title insurance policy (or a prepaid binding commitment
therefor) in the aggregate amount of not less than $4,000,000 insuring the Lien
of the Purchaser on the premises subject to the Lien of the Mortgage to be a
valid, first mortgage lien subject to no defects or objections except those
permitted by Section 8.8 hereof, together with such endorsements as the
Purchaser may reasonably require;

21

 

 

(p) evidence satisfactory to the Purchaser that an aggregate principal amount of
$5,000,000 of the Senior Debt has been paid to the Senior Lender;

 

(q) except to the extent waived in writing by the Purchaser, landlords’ lien
waivers in connection with the Property of the Company located in leased
premises;

 

(r) the Purchaser shall have received payment of the closing fee called for
hereby, together with all fees, costs and expenses incurred by the Purchaser in
connection with the negotiation and documentation of this Agreement and the
other Operative Documents and the transactions contemplated hereby and thereby;

 

(s) the Purchaser shall have received such field examination reports, valuations
and certifications as it may require in order to satisfy itself as to the value
of the Collateral, the financial condition of the Company and its Subsidiaries,
and the lack of material contingent liabilities of the Company and its
Subsidiaries;

 

(t) legal matters incident to the execution and delivery of the Operative
Documents and to the transactions contemplated hereby shall be satisfactory to
the Purchaser and its counsel; and the Purchaser shall have received the
favorable written opinion of counsel for the Company in form and substance
satisfactory to the Purchaser and its counsel;

 

(u) the Purchaser shall have received a copy of the Borrowing Base certificate
in the form attached as Exhibit F to the Senior Credit Agreement showing the
computation of the Borrowing Base in reasonable detail as of the close of
business one Business Day prior to the Closing Date;

 

(v) the Purchaser shall have received financing statement, tax and judgment lien
search results against the Property of the Company and its Subsidiaries
evidencing the absence of Liens on their Property except as permitted by
Section 8.8 hereof;

 

(w) the Liens granted to the Purchaser under the Collateral Documents shall have
been perfected in a manner satisfactory to the Purchaser and its counsel;

 

(x) the Purchaser shall have received the Company’s audited financial statements
for the twelve-month period ending December 31, 2011 and the Company’s monthly
financial statements for the twelve-month period ending May 31, 2012;

 

(y) the Purchaser shall have received evidence satisfactory to it that the 2011
adjusted EBITDA of the Company is equal to or greater than $3,500,000.00, and
any adjustments to the Company’s EBITDA shall be acceptable to the Purchaser in
its sole discretion; and

 

(z) the Purchaser shall have received such other agreements, instruments,
documents, certificates and opinions as the Purchaser may reasonably request.

22

 

 

Section 8 Covenants.

 

The Company agrees that, so long as any portion of the Note remains outstanding
(and except to the extent otherwise provided in the Warrant), except to the
extent compliance in any case or cases is waived in writing by the Purchaser:

 

Section 8.1 Maintenance of Business. The Company shall, and shall cause each
Subsidiary to, preserve and maintain its existence. The Company shall, and shall
cause each Subsidiary to, preserve and keep in force and effect all licenses,
permits and franchises necessary to the proper conduct of its business.

 

Section 8.2 Maintenance of Properties. The Company shall maintain, preserve, and
keep its property, plant, and equipment in good repair, working order and
condition (ordinary wear and tear excepted) and shall from time to time make all
needful and proper repairs, renewals, replacements, additions, and betterments
thereto so that at all times the efficiency thereof shall be fully preserved and
maintained, and shall cause each Subsidiary to do so in respect of Property
owned or used by it.

 

Section 8.3 Taxes and Assessments. The Company shall duly pay and discharge, and
shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

 

Section 8.4 Insurance. The Company shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with good and responsible
insurance companies, all insurable Property owned by it which is of a character
usually insured by Persons similarly situated and operating like Properties
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and operating like Properties; and the
Company shall insure, and shall cause each Subsidiary to insure, such other
hazards and risks (including employers’ and public liability risks) with good
and responsible insurance companies, as and to the extent usually insured by
Persons similarly situated and conducting similar businesses. The Company shall
in any event maintain insurance on the Collateral to the extent required by the
Collateral Documents. The Purchaser shall be listed as “Lender’s Loss Payee” and
“Mortgagee” with respect to all property insurance and as an “Additional
Insured” with respect to all liability insurance. Company shall upon request
furnish to the Purchaser a certificate setting forth in summary form the nature
and extent of the insurance maintained pursuant to this Section.

 

Section 8.5 Financial Reports. The Company shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Purchaser and its duly authorized representatives such
information respecting the business and financial condition of the Company and
its Subsidiaries as the Purchaser may reasonably request; and without any
request, shall furnish to the Purchaser:

23

 

 

(a) concurrently with delivery to the Senior Lender, and in any event within
fifteen (15) days after the last day of each calendar month, a copy of the
Borrowing Base certificate in the form attached as Exhibit F to the Senior
Credit Agreement showing the computation of the Borrowing Base in reasonable
detail as of the close of business on the last day of such month, together with
an accounts receivable and accounts payable aging and an inventory report
supporting the computation of the Borrowing Base, prepared by the Company and
certified to by its chief financial officer or such other officer acceptable to
the Purchaser;

 

(b) as soon as available, and in any event within forty-five (45) days after the
last day of each calendar month, a copy of the consolidated and consolidating
balance sheet of the Company and its Subsidiaries as of the last day of such
period and the consolidated and consolidating statements of income, retained
earnings, and cash flows of the Company and its Subsidiaries for the calendar
month and the fiscal year-to-date period then ended, each in reasonable detail
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year and a comparison to the business plan, prepared by the
Company in accordance with GAAP and certified to by its chief financial officer
or such other officer acceptable to the Purchaser;

 

(c) as soon as available, and in any event within forty-five (45) days after the
last day of each fiscal quarter of the Company, a copy of the consolidated and
consolidating balance sheet of the Company and its Subsidiaries as of the last
day of such period and the consolidated and consolidating statements of income,
retained earnings, and cash flows of the Company and its Subsidiaries for the
fiscal quarter and the fiscal year-to-date period then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous fiscal year and a comparison to the business plan,
prepared by the Company in accordance with GAAP and certified to by its chief
financial officer or such other officer acceptable to the Purchaser;

 

(d) as soon as available, and in any event within one hundred twenty (120) days
after the last day of each fiscal year of the Company, a copy of the audited
consolidated and consolidating balance sheet of the Company and its Subsidiaries
as of the close of such period and the audited consolidated and consolidating
statements of income, retained earnings, and cash flows of the Company and its
Subsidiaries for such period, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures for the previous fiscal year,
accompanied by an unqualified opinion thereon of Blackman Kallick, LLP, or
another firm of independent public accountants of recognized standing, selected
by the Company and reasonably satisfactory to the Purchaser, to the effect that
the financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of the
Company and its Subsidiaries as of the close of such fiscal year and the results
of their operations and cash flows for the fiscal year then ended and that an
examination of such accounts in connection with such financial statements has
been made in accordance with generally accepted auditing standards and,
accordingly, such examination included such tests of the accounting records and
such other auditing procedures as were considered necessary in the
circumstances;

24

 

 

(e) within the period provided in subsection (d) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;

 

(f) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Company’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

 

(g) as soon as available, and in any event no later than thirty (30) days after
the end of each fiscal year of the Company, a copy of the Company’s consolidated
and consolidating business plan for the following fiscal year, such business
plan to show the Company’s projected consolidated and consolidating revenues,
expenses, and balance sheet on a month-by-month basis, such business plan to be
in reasonable detail prepared by the Company and in form reasonably satisfactory
to the Purchaser;

 

(h) promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Company, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Company or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) the occurrence of any Default or Event of Default
hereunder;

 

(i) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that the Company has made generally
available to its Shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that the Company files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by the Company to the public concerning material changes to or
developments in the business of the Company;

 

(j) as soon as available, and in any event within forty-five (45) days after the
last day of each fiscal quarter of the Company, a written certificate in the
form attached hereto as Exhibit C signed by the chief financial officer of the
Company, or such other officer of the Company satisfactory to the Purchaser, to
the effect that to the best of such officer’s knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Company to remedy the same, together with
calculations supporting such statements in respect of Section 8.23 of this
Agreement; and

 

(k) concurrently with delivery thereof to the Senior Lender, copies of all
statements, reports certificates and other documents which the Company or any of
its Subsidiaries or other Persons delivers to the Senior Lender by or on behalf
of the Company or such Subsidiary.

25

 

 

Section 8.6 Inspection. The Company shall, and shall cause each Subsidiary to,
permit the Purchaser and its duly authorized representatives and agents to visit
and inspect any of the Properties, books and financial records of the Company
and each Subsidiary, to examine and make copies of the books of accounts and
other financial records of the Company and each Subsidiary, to perform audits of
the Collateral, and to discuss the affairs, finances and accounts of the Company
and each Subsidiary with, and to be advised as to the same by, its officers,
employees, and independent public accountants (and by this provision the Company
hereby authorizes such accountants to discuss with the Purchaser the finances
and affairs of the Company and of each Subsidiary) at such reasonable times and
reasonable intervals as the Purchaser may designate.

 

Section 8.7 Borrowings and Guaranties. The Company shall not, nor shall it
permit any Subsidiary to, issue, incur, assume, create, or have outstanding any
Indebtedness for Borrowed Money, or be or become liable as endorser, guarantor,
surety, or otherwise for any debt, obligation, or undertaking of any other
Person, or otherwise agree to provide funds for payment of the obligations of
another, or supply funds thereto or invest therein or otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another, or subordinate any
claim or demand it may have to the claim or demand of any other Person;
provided, however, that the foregoing shall not restrict nor operate to prevent:

 

(a) the Obligations of the Company owing to the Purchaser under the Operative
Documents and other indebtedness and obligations of the Company owing to the
Purchaser;

 

(b) reserved;

 

(c) obligations of the Company and its Subsidiaries arising out of interest rate
and foreign currency hedging agreements entered into with financial institutions
in the ordinary course of business and not for speculation;

 

(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

 

(e) reserved;

 

(f) indebtedness of the Company and Flexo to Merrick and Schwan existing on the
date hereof in an aggregate principal amount not to exceed $1,500,000 on the
date hereof, as reduced by payments thereon, and provided that any indebtedness
of the Company to Merrick and Schwan shall be Subordinated Debt;

 

(g) unsecured Intercompany Debt existing on the date hereof and identified on
Schedule 8.7;

26

 

 

(h) unsecured Intercompany Debt incurred after the date hereof in an amount not
to exceed $575,000 in the aggregate at any one time outstanding;

 

(i) unsecured indebtedness of the Company and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $115,000 in the aggregate
at any one time outstanding; and

 

(j) indebtedness of the Company constituting the Senior Debt.

 

Section 8.8 Liens. The Company shall not, nor shall it permit any Subsidiary to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations, or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts, or leases to which the Company or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

 

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 

(c) the pledge of assets for the purpose of securing an appeal, stay or
discharge in the course of any legal proceeding, provided that the aggregate
amount of liabilities of the Company and its Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $287,500 at any one time outstanding;

 

(d) reserved;

 

(e) any interest or title of a lessor under any operating lease;

 

(f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Company or any Subsidiary;

 

(g) reserved;

 

(h) Liens granted in favor of the Purchaser pursuant to the Collateral
Documents; and

27

 

 

(i) Liens granted in favor of the Senior Lender in connection with the Senior
Debt.

 

Section 8.9 Investments, Acquisitions, Loans and Advances. The Company shall
not, nor shall it permit any Subsidiary to, directly or indirectly, make,
retain, or have outstanding any investments (whether through purchase of stock
or obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets or business of any other
Person or division thereof; provided, however, that the foregoing shall not
apply to nor operate to prevent:

 

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

 

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

 

(c) investments in certificates of deposit issued by the Senior Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;

 

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

 

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

 

(f) the Company’s ownership interest existing on the date of this Agreement in
its Subsidiaries;

 

(g) investments constituting Intercompany Debt permitted under Section 8.7; and

 

(h) other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $115,000 in the aggregate
at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

28

 

 

Section 8.10 Mergers, Consolidations and Asset Sales. The Company shall not, nor
shall it permit any Subsidiary to, be a party to any merger or consolidation, or
engage in any Asset Sale, including as part of a sale and leaseback transaction,
or in any event sell or discount (with or without recourse) any of its notes or
accounts receivable; provided, however, that this Section shall not apply to nor
operate to prevent:

 

(a) the sale, transfer, or other disposition of any tangible personal property
that, in the reasonable business judgment of the Company or its Subsidiary, has
become uneconomical, obsolete, or worn out, and which is disposed of in the
ordinary course of business; and

 

(b) the sale, transfer, lease, or other disposition of Property of the Company
or any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Company and its Subsidiaries not more
than $100,000 during any fiscal year of the Company.

 

Section 8.11 Maintenance of Subsidiaries. The Company shall not assign, sell or
transfer, nor shall it permit any Subsidiary to issue, assign, sell or transfer,
any Shares of Capital Stock of a Subsidiary; provided, however, that the
foregoing shall not operate to prevent (a) the issuance, sale and transfer to
any person of any Shares of Capital Stock of a Subsidiary solely for the purpose
of qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, (b) Liens on the Capital Stock of Subsidiaries
granted to the Purchaser pursuant to the Collateral Documents and (c) Liens on
the Capital Stock of Subsidiaries granted to the Senior Lender pursuant to the
Senior Credit Documents.

 

Section 8.12 ERISA. The Company shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. The Company
shall, and shall cause each Subsidiary to, promptly notify the holder of the
Note of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by the
Company or any Subsidiary of any material liability, fine or penalty, or any
material increase in the contingent liability of the Company or any Subsidiary
with respect to any post-retirement Welfare Plan benefit.

 

Section 8.13 Compliance with Laws. The Company shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all federal,
state, local, and foreign laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

29

 

 

Section 8.14 Intellectual Property. The Company shall, and shall cause each
Subsidiary to, possess and maintain all Intellectual Property necessary to the
conduct of their respective businesses and own all right, title and interest in
and to, or have a valid license for, all such Intellectual Property, except to
the extent the failure to so possess, maintain, own or have does not, and
reasonably could not be expected to, result in, either individually or in the
aggregate, a Material Adverse Effect. The Company shall not, nor shall it permit
any Subsidiary to, take any action, or fail to take any action, which would
result in the invalidity, abandonment, misuse or unenforceability of any of its
Intellectual Property or which would infringe upon or misappropriate any rights
of other Persons, except to the extent such invalidity, abandonment, misuse,
unenforceability, infringement, or misappropriation does not, and reasonably
could not be expected to, result in, individually or in the aggregate, a
Material Adverse Effect.

 

Section 8.15 Burdensome Contracts with Affiliates. The Company shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates on terms and conditions which
are less favorable to the Company or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.

 

Section 8.16 No Changes in Fiscal Year. The fiscal year of the Company and its
Subsidiaries ends on December 31 of each year; and the Company shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

 

Section 8.17 Formation of Subsidiaries. The Company shall not, nor shall it
permit any Subsidiary to, form or acquire any other Subsidiary.

 

Section 8.18 Change in the Nature of Business. The Company shall not, nor shall
it permit any Subsidiary to, engage in any business or activity if as a result
the general nature of the business of the Company or any Subsidiary would be
changed in any material respect from the general nature of the business engaged
in by it as of the date hereof.

 

Section 8.19 Use of Proceeds. The Company shall use the proceeds of the Note
solely for the purposes set forth in, or otherwise permitted by, Section 6.4
hereof.

 

Section 8.20 No Restrictions. Except as provided herein, the Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Company or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s Capital Stock or other equity interests owned by the Company or any
other Subsidiary, (b) pay any indebtedness owed to the Company or any other
Subsidiary, (c) make loans or advances to the Company or any other Subsidiary,
(d) transfer any of its Property to the Company or any other Subsidiary,
(e) guarantee the Obligations and/or grant Liens on its assets to the Purchaser
as required by the Operative Documents, or (f) guarantee the Senior Debt and/or
grant Liens on its assets to the Senior Lender as required by the Senior Credit
Documents.

 

Section 8.21 Other Debt. The Company shall not, nor shall it permit any
Subsidiary to, a) amend or modify any of the terms or conditions relating to
Subordinated Debt, b) make any voluntary prepayment of Subordinated Debt or
effect any voluntary redemption thereof, c) make any payment on account of
Subordinated Debt which is prohibited under the terms of any Junior
Subordination Agreement or other instrument or agreement subordinating the same
to the Obligations, or (d) amend or modify any of the terms or conditions of the
Senior Credit Documents or relating to the Senior Debt owing to the Senior
Lender in violation of the terms of the Senior Subordination Agreement.

30

 

 

Section 8.22 Bank Accounts. The Company shall not establish any new deposit
accounts or other bank accounts, other than deposit accounts or other bank
accounts established at or with the Senior Lender, without the prior written
consent of the Purchaser.

 

Section 8.23 Financial Covenants.

 

(a) Senior Leverage Ratio. As of the last day of each fiscal quarter of the
Company, the Company shall not permit the Senior Leverage Ratio for the four
fiscal quarters of the Company then ended to be more than the amount set forth
below for such fiscal quarter:

 

Fiscal Quarter Ending Level June 30, 2012 and September 30, 2012 3.65 to 1.00
December 31, 2012 and March 31, 2013 3.40 to 1.00 June 30, 2013 and September
30, 2013 3.10 to 1.00 December 31, 2013, and
each fiscal quarter thereafter 2.75 to 1.00

 

 

(b) Total Leverage Ratio. As of the last day of each fiscal quarter of the
Company, the Company shall not permit the Total Leverage Ratio for the four
fiscal quarters of the Company then ended to be more than the amount set forth
below for such fiscal quarter:

 

Fiscal Quarter Ending Level June 30, 2012 5.80 to 1.00 September 30, 2012 5.45
to 1.00 December 31, 2012 and March 31, 2013 5.10 to 1.00 June 30, 2013 and
September 30, 2013 4.85 to 1.00 December 31, 2013, and
each fiscal quarter thereafter 4.60 to 1.00

 



31

 

 

(c) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
the Company, the Company shall not permit the Fixed Charge Coverage Ratio for
the four fiscal quarters of the Company then ended to be less than 1.00 to 1.00.

 

(d) Capital Expenditures. The Company shall not, and shall not permit any of its
Subsidiaries to, make or commit to make, directly or indirectly, any Capital
Expenditure if, after giving effect thereto, the aggregate amount of all Capital
Expenditures by the Company and its Subsidiaries would exceed the amount set
forth below for such fiscal year:

 

Fiscal Year Ending Amount December 31, 2012 $4,500,000 December 31, 2013 and
each fiscal year thereafter $775,000

 

 

Notwithstanding anything to the contrary in this Section 8.23(d), if the amount
of Capital Expenditures permitted to be made by the Company and its Subsidiaries
pursuant hereto in any fiscal year is greater than the amount of Capital
Expenditures actually made by the Company and its Subsidiaries during such
fiscal year (without giving effect to any carry forward permitted by this
clause), fifty percent (50%) of such excess (the “Carried-Forward Amount”) may
be carried forward and utilized by the Company and its Subsidiaries to make
Capital Expenditures solely in the immediately succeeding fiscal year. For the
avoidance of doubt, (i) if any portion of the Carried-Forward Amount for any
fiscal year is not used in the immediately succeeding fiscal year to make
Capital Expenditures, such portion will not be included in any subsequent
Carried-Forward Amount for, or carried forward to, any subsequent fiscal year
and (ii) in determining any Carried-Forward Amount, the amount expended in any
fiscal year shall first be deemed to be from the amount allocated to such fiscal
year (before giving effect to any Carried-Forward Amount). Additionally, if in
fiscal year 2012 the ERP system is not completed and any portion of the $500,000
of the Company’s budgeted Capital Expenditures for the ERP system is not
actually made, then any unspent portion may be Carried Forward to any subsequent
fiscal year to complete the ERP system. If in fiscal year 2012 the latex
processing plant is not completed and any portion of the $1,500,000 of the
Company’s budgeted Capital Expenditures for the latex processing plant is not
actually made, then any unspent portion may be Carried Forward to any subsequent
fiscal year to complete the latex processing plant.

32

 

 

Section 8.24 Board Matters. The Company shall hold meetings of its Board of
Directors (the “Parent Board”) at least once every quarter. The Parent Board
shall have an audit committee and a compensation committee. Members of the audit
committee and the compensation committee shall be members of the Parent Board
that are not employees of the Company or any of its Subsidiaries. The Purchaser
shall have the right to designate one individual (the “Designee”) who shall have
observation rights with respect to all meetings of the Parent Board and the
Board of Directors of any Subsidiary of the Company (each, a “Subsidiary
Board”). The Designee shall have the right to attend each meeting of the Parent
Board and each Subsidiary Board and all committees, respectively, thereof. The
Parent Board and each Subsidiary Board shall give the Designee and the Purchaser
notice of each meeting of the Parent Board and each Subsidiary Board and each
committee thereof at the same time and in the same manner as notices given to
the members of the Parent Board and each Subsidiary Board. The Designee and the
Purchaser shall be entitled to receive all written materials and other
information given to members of the Parent Board and each Subsidiary Board and
each Subsidiary Board and each committee thereof in connection with such
meetings at the same time such materials and information are given to all other
members of the Parent Board and each Subsidiary Board and such committees. The
Company shall reimburse the Designee for reasonable out-of-pocket expenses in
connection with attending the Parent Board and each Subsidiary Board and
committee meetings. The Company agrees to take any and all actions necessary to
effectuate the intent of the foregoing provisions of this Section 8.24.

 

Section 8.25 Investor Protection. In connection with any Change of Control or
similar transaction under circumstances where the Purchaser or the holder
thereof continues to hold the Warrant, the Company shall make, or cause to be
made, available to the Purchaser and/or the holder all economic benefits in a
manner that treats the Purchaser and/or the holder equitably with respect to all
other equity holders of the Company. In this regard, the Company agrees to
structure any Change of Control or similar transaction, under circumstances
where the Purchaser or the holder thereof continues to hold the Warrant, in
order to treat all equity holders, including the Purchaser and/or the holder, in
a fair and equitable manner and such transaction structure shall not include
disguised purchase price components in the form of payments allocated to
covenants not to compete, consulting payments and the like, except for
employment agreements or similar agreements providing for reasonable “arms
length” levels of compensation to such equity holder in return for future
services to be rendered to the acquirer subsequent to a Change of Control.

 

Section 8.26 Equity Restriction. The Company shall not:

 

(a) directly or indirectly make, or permit any of its Subsidiaries to make, any
purchase of any Capital Stock, or directly or indirectly redeem, purchase or
make, or permit any of its Subsidiaries to redeem, purchase or make, any
payments with respect to any stock appreciation rights, phantom stock plans or
similar rights or plans; provided, however, that the Company may redeem shares
of its Capital Stock from Merrick and Schwan so long as such redemptions do not
reduce the number of shares of Capital Stock held by the Permitted Holders below
thirty-seven percent (37%) of the issued and outstanding voting Shares of the
Capital Stock or other equity interests of the Company at any time or the voting
power to elect a majority of the Company’s board of directors, including,
without limitation, as the result of the exercise by one or more secured parties
of one or more security interests in respect of any ownership interest in the
Company; and

33

 

 

(b) authorize, issue or enter into any agreement providing for the issuance
(contingent or otherwise) of any notes or debt securities containing equity
features (including, without limitation, any notes or debt securities
convertible into or exchangeable for Capital Stock or other equity securities
issued in connection with the issuance of Capital Stock, or other equity
securities or containing profit participation features) at a price at issuance
which is lower than the then current market price of the Company’s Capital Stock
except as otherwise expressly contemplated by this Agreement.

 

Section 8.27 Post-Closing. The Company shall satisfy the requirements and/or
provide to the Purchaser each of the documents, instruments, agreements and
information set forth on Schedule 8.27, in form and substance acceptable to the
Purchaser, on or before the date specified for such requirement in Schedule 8.27
or such later date to be determined by the Purchaser, in its sole discretion,
each of which shall be completed or provided in form and substance satisfactory
to the Purchaser.

 

Section 9 representations and warranties of the purchaser.

 

As a material inducement to the Company entering into this Agreement and selling
the Securities hereunder, the Purchaser hereby represents and warrants to the
Company as follows:

 

Section 9.1 Organization and Good Standing. It is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to carry on its business as now
conducted.

 

Section 9.2 Authorization; Power. The execution and delivery by it of, and the
performance by it under, the Operative Documents to which it is a party and the
purchase of the Note and the Warrant issued in favor of it have been duly
authorized by all requisite action, and it has the full right, power and
authority to enter into, and perform its obligations under, this Agreement.

 

Section 9.3 Validity. This Agreement has been duly executed and delivered by it
and constitutes its valid and binding obligation, enforceable in accordance with
its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally or by general equitable principles, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
The execution, delivery and performance of this Agreement and the purchase of
the Securities will not conflict with, or result in a material breach of any of
the terms of, or constitute a material default under, its charter documents.

 

Section 9.4 Accredited Investor. It is an “accredited investor” as such term is
defined in Rule 501 of Regulation D under the Securities Act.

 

Section 9.5 Purchase for Own Account; Acknowledgment of Risk. It is acquiring
the Securities purchased hereunder by it or acquired pursuant hereto by it for
its own account without the present intention of resale or distribution. It
acknowledges that it may not resell or otherwise transfer such Securities
without an effective registration statement or exemption therefrom under federal
and applicable state securities laws, and that it may have to hold its
investment for an indefinite amount of time. It further acknowledges that the
purchase of the Securities is a risky investment and that it may lose its entire
investment hereby.

34

 

 

Section 10 Events of Default and Remedies.

 

Section 10.1 Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a) default in the payment when due of all or any part of any principal or
interest due under the Note or any other Obligation payable by the Company
hereunder or under any other Operative Document (whether at the stated maturity
thereof or at any other time provided for in this Agreement), or default shall
occur in the payment when due of any other indebtedness or obligation (whether
direct, contingent or otherwise) of the Company owing to the Purchaser; or

 

(b) default in the observance or performance of any covenant set forth in
Section 8.1, 8.4, 8.7, 8.8, 8.9, 8.10, 8.11, 8.16, 8.17, 8.18, 8.20, 8.21, 8.23,
or 8.26 hereof or of any provision of any Operative Document requiring the
maintenance of insurance on the Collateral subject thereto or dealing with the
use or remittance of proceeds of Collateral; or

 

(c) default in the observance or performance of any other provision hereof or of
any other Operative Document which is not remedied within thirty (30) days after
the earlier of (i) the date on which such failure shall first become known to
any officer of the Company or (ii) written notice thereof is given to the
Company by the Purchaser; or

 

(d) any representation or warranty made by the Company or any Subsidiary herein
or in any other Operative Document, or in any statement or certificate furnished
by it pursuant hereto or thereto, or in connection with the purchase and sale of
the Securities, proves untrue in any material respect as of the date of the
issuance or making thereof; or

 

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Operative Documents, or any of the Operative Documents
shall for any reason not be or shall cease to be in full force and effect, or
any of the Operative Documents is declared to be null and void, or any of the
Collateral Documents shall for any reason fail to create a valid and perfected
second priority Lien in favor of the Purchaser in any Collateral purported to be
covered thereby except as expressly permitted by the terms thereof, or the
Company or any Subsidiary takes any action for the purpose of terminating,
repudiating or rescinding any Operative Document executed by it or any of its
obligations thereunder; or

 

(f) default shall occur under the Subordinated Debt Documents, or default shall
occur under any Indebtedness for Borrowed Money issued, assumed or guaranteed by
the Company or any Subsidiary (excluding the Senior Credit Documents)
aggregating more than $316,250, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness for Borrowed Money (whether or not such maturity is in
fact accelerated), or any such Indebtedness for Borrowed Money shall not be paid
when due (whether by lapse of time, acceleration or otherwise); or

35

 

 

(g) any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $316,250 shall be entered or filed against the Company or any Subsidiary or
against any of their Property and which remains unvacated, unbonded, unstayed or
unsatisfied for a period of 30 days; or

 

(h) the Company or any member of its Controlled Group shall fail to pay when due
an amount or amounts aggregating in excess $316,250 which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of $316,250 (collectively, a “Material Plan”) shall be filed under
Title IV of ERISA by the Company or any other member of its Controlled Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the Company or any member
of its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or

 

(i) dissolution or termination of the existence of the Company or any
Subsidiary; or

 

(j) the Company or any Subsidiary shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended,
(ii) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (iii) make an assignment for the benefit of creditors,
(iv) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 10.1(k) hereof; or

 

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Company or any Subsidiary or any substantial part of
any of their Property, or a proceeding described in Section 10.1(j)(v) shall be
instituted against the Company or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days; or

36

 

 

(l) the occurrence of any of the following (each, a “Change of Control”):
(i) the Permitted Holders shall cease to collectively own and control, directly
and free and clear of all Liens (other than (A) Liens existing as of the Closing
Date that have been disclosed to the Purchaser and (B) Liens consented to in
writing by the Purchaser), at least thirty-seven percent (37%) of the issued and
outstanding voting Shares of the Capital Stock or other equity interests of the
Company at any time or the voting power to elect a majority of the Company’s
board of directors, including, without limitation, as the result of the exercise
by one or more secured parties of one or more security interests in respect of
any ownership interest in the Company; (ii) the granting by any Permitted
Holder, directly or indirectly, after the Closing Date and without the prior
written consent of the Purchaser, of a security interest in its ownership
interest in the Company if the secured party’s exercise of remedies in respect
of that security interest could reasonably be expected to result in the
occurrence of one or more events of the kind described in clause (i);
(iii) Schwan and Merrick shall cease to hold the titles of Chairman and Chief
Financial Officer or equivalent positions, respectively, of the Company;
(iv) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act, as amended) (other
than Merrick or Schwan) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 10% or more of either (x) the then
outstanding Shares of common stock of the Company or (y) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of Directors; or (v) the Company ceases to directly
own free and clear of all Liens (other than Liens permitted pursuant to
Section 8.8) 100% of the issued and outstanding Shares of the Capital Stock or
other equity interests of its Subsidiaries, except as a result of intercompany
mergers or liquidations otherwise expressly permitted under this Agreement; or

 

(m) the subordination provisions of any Subordinated Debt or any Junior
Subordination Agreement relating thereto shall for any reason be revoked or
invalid or otherwise cease to be in full force and effect in any material
respect, or the Obligations shall for any reason not have the priority
contemplated by the subordination provisions of the Subordinated Debt or Junior
Subordination Agreement relating thereto; or

 

(n) the occurrence of a Material Adverse Effect; or

 

(o) the Senior Lender shall accelerate the Senior Debt; or

 

(p) the Purchaser exercises its put rights under the Warrant; or

 

(q) the Company shall have defaulted in any of its obligations under the
Warrant.

 

Section 10.2 Consequences of Events of Default.

 

(a) If any Event of Default has occurred, the total interest rate on the Note
shall increase immediately by two (2) percentage points (the “Default Rate”),
and such two percent (2%) shall be deemed to be and treated as a part of the
Current Interest Rate. Any increase of the Current Interest Rate resulting from
the operation of this subsection shall terminate as of the close of business on
the date on which no Event of Default exists (subject to subsequent increases
pursuant to this subparagraph).

37

 

 

(b) If any Event of Default described in Section 10.1 (other than in
subsection (j) or (k) of Section 10.1) has occurred and is continuing, the
Purchaser may, by notice to the Company, take one or more of the following
actions: (i) declare the principal of and the accrued interest on the Note to be
forthwith due and payable and thereupon the Note, including both principal and
interest and all fees, charges and other Obligations payable hereunder and under
the other Operative Documents, shall be and become immediately due and payable
without further demand, presentment, protest or notice of any kind; and
(ii) enforce any and all rights and remedies available to it under the Operative
Documents or applicable law

 

(c) If any Event of Default described in subsection (j) or (k) of Section 10.1
has occurred and is continuing, then the Note, including both principal and
interest, and all fees, charges and other Obligations payable hereunder and
under the other Operative Documents, shall immediately become due and payable
without presentment, demand, protest or notice of any kind. In addition, the
Purchaser may exercise any and all remedies available to it under the Operative
Documents or applicable law..

 

(d) If any Event of Default described in Section 10.1 has occurred and is
continuing, the Purchaser may, subject to the terms of the Senior Subordination
Agreement, commence enforcement actions under the Collateral Documents, and may
also exercise any and all rights it has under the Warrant.

 

Section 11 Miscellaneous.

 

Section 11.1 Non-Business Day. If any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 11.2 No Waiver, Cumulative Remedies. No delay or failure on the part of
the Purchaser or on the part of the holder of the Note in the exercise of any
power or right shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Purchaser and of the holder of
the Note are cumulative to, and not exclusive of, any rights or remedies which
any of them would otherwise have.

 

Section 11.3 Amendments, Etc. No amendment, modification, termination or waiver
of any provision of this Agreement or of any other Operative Document, nor
consent to any departure by the Company therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Purchaser. No
notice to or demand on the Company in any case shall entitle the Company to any
other or further notice or demand in similar or other circumstances.

38

 

 

Section 11.4 Costs and Expenses; Indemnification.

 

(a) The Company agrees to pay on demand the costs and expenses of the Purchaser
in connection with the negotiation, preparation, execution and delivery of this
Agreement, the other Operative Documents and the other instruments and documents
to be delivered hereunder or thereunder, and in connection with the recording or
filing of any of the foregoing, and in connection with the transactions
contemplated hereby or thereby, and in connection with any consents hereunder or
waivers or amendments hereto or thereto, including the reasonable fees and
expenses of counsel for the Purchaser with respect to all of the foregoing
(whether or not the transactions contemplated hereby are consummated). The
Company further agrees to pay to the Purchaser or any other holder of the Note
all costs and expenses (including court costs and attorneys’ fees), if any,
incurred or paid by the Purchaser or any other holder of the Note in connection
with any Default or Event of Default or in connection with the enforcement of
this Agreement or any of the other Operative Documents or any other instrument
or document delivered hereunder or thereunder (including, without limitation,
all such costs and expenses incurred in connection with any proceeding under the
United States Bankruptcy Code involving the Company or any guarantor). The
Company further agrees to indemnify the Purchaser, and any security trustee, and
their respective directors, officers and employees, against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor, whether or not
the indemnified Person is a party thereto) which any of them may pay or incur
arising out of or relating to any Operative Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any extension of credit made available hereunder,
other than those which arise from the gross negligence or willful misconduct of
the party claiming indemnification. The Company, upon demand by the Purchaser at
any time, shall reimburse the Purchaser for any legal or other expenses incurred
in connection with investigating or defending against any of the foregoing
except if the same is directly due to the gross negligence or willful misconduct
of the party to be indemnified. The obligations of the Company under this
Section shall survive the termination of this Agreement.

39

 

 

(b) The Company unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, the
Purchaser for any damages, costs, loss or expense, including without limitation,
response, remedial or removal costs, arising out of any of the following:
(i) any presence, release, threatened release or disposal of any hazardous or
toxic substance or petroleum by the Company or any Subsidiary or otherwise
occurring on or with respect to their Property, (ii) the operation or violation
of any environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by the Company or any Subsidiary or otherwise occurring
on or with respect to their Property, (iii) any claim for personal injury or
property damage in connection with the Company or any Subsidiary or otherwise
occurring on or with respect to their Property, and (iv) the inaccuracy or
breach of any environmental representation, warranty or covenant by the Company
or any Subsidiary made herein or in any mortgage, deed of trust, security
agreement or any other instrument or document evidencing or securing any
indebtedness, obligations, or liabilities of the Company or any Subsidiary owing
to the Purchaser or setting forth terms and conditions applicable thereto or
otherwise relating thereto, except for damages arising from the Purchaser’s
willful misconduct or gross negligence. This indemnification shall survive the
payment and satisfaction of all Obligations owing to the Purchaser and the
termination of this Agreement, and shall remain in force beyond the expiration
of any applicable statute of limitations and payment or satisfaction in full of
any single claim under this indemnification. This indemnification shall be
binding upon the successors and assigns of the Company and shall inure to the
benefit of Purchaser and its directors, officers, employees, agents, and
collateral trustees, and their successors and assigns.

 

Section 11.5 Documentary Taxes. The Company agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Operative Document, including interest and penalties, in the event any
such taxes are assessed, irrespective of when such assessment is made and
whether or not any credit is then in use or available hereunder.

 

Section 11.6 Survival of Representations. All representations and warranties
made herein or in any of the other Operative Documents or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Operative Documents, and shall continue in full force
and effect with respect to the date as of which they were made as long as any
credit is in use or available hereunder.

 

Section 11.7 Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the holder of the Note of amounts sufficient to
protect the yield of the holder of the Note with respect to the Note shall
survive the termination of this Agreement and the payment of the Note.

 

Section 11.8 Notices. Except as otherwise specified herein, all notices
hereunder shall be in writing (including, without limitation, notice by
telecopy) and shall be given to the relevant party at its address or telecopier
number set forth below, or such other address or telecopier number as such party
may hereafter specify by notice to the other given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
hereunder shall be addressed:

 

To the Company: CTI Industries Corporation
22160 N. Pepper Road
Lake Barrington, Illinois  60010
Attention:  Stephen M. Merrick
Telephone:  (847) 382-1000
Facsimile:  (847) 382-1219

 



40

 

 

With a copy to: Vanasco, Genelly & Miller
33 North LaSalle Street
Suite 2200
Chicago, Illinois 60602
Attention:  Gerald Miller, Esq.
Telephone:  (312) 786-5100
Facsimile:  (312) 786-5111     To the Lender: BMO Private Equity (U.S.), Inc.
c/o BMO Mezzanine Fund
115 S. LaSalle Street
18th Floor - West
Chicago, Illinois 60603
Attention:  Douglas Sutton
Telephone:  (312) 461-5469
Facsimile:  (312) 293-1394     With copy to: Vedder Price P.C.
222 North LaSalle Street
Suite 2400
Chicago, Illinois 60601
Attention:  Guy E. Snyder and Dana S. Armagno
Telephone:  (312) 609-7500
Facsimile:  (312) 609-5005

 

Each such notice, request or other communication shall be effective (a) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (b) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (c) if given by any other means, when delivered at the
addresses specified in this Section.

 

Section 11.9 Construction. The provisions of this Agreement relating to
Subsidiaries (other than restrictions on the creation, formation, or acquisition
thereof) shall only apply during such times as the Company has one or more
Subsidiaries. Nothing contained herein shall be deemed or construed to permit
any act or omission which is prohibited by the terms of any of the other
Operative Documents, the covenants and agreements contained herein being in
addition to and not in substitution for the covenants and agreements contained
in the other Operative Documents.

 

Section 11.10 Headings. Section headings used in this Agreement are for
convenience of reference only and are not a part of this Agreement for any other
purpose.

 

Section 11.11 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

41

 

 

Section 11.12 Counterparts. This Agreement may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument.

 

Section 11.13 Binding Nature, Governing Law, Etc. This Agreement shall be
binding upon the Company and its successors and assigns, and shall inure to the
benefit of the Purchaser and the benefit of its successors and assigns,
including any subsequent holder of the Note. The Company may not assign its
rights hereunder without the written consent of the Purchaser. This Agreement
constitutes the entire understanding of the parties with respect to the subject
matter hereof and any prior agreements, whether written or oral, with respect
thereto are superseded hereby. This Agreement and the rights and duties of the
parties hereto shall be governed by, and construed in accordance with, the
internal laws of the State of Illinois without regard to principles of conflicts
of laws.

 

Section 11.14 Submission to Jurisdiction; Waiver of Jury Trial. The Company
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago for purposes of all legal proceedings arising out
of or relating to this Agreement, the other Operative Documents or the
transactions contemplated hereby or thereby. The Company irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. The Company and the Purchaser each hereby irrevocably
waive any and all right to trial by jury in any legal proceeding arising out of
or relating to any Operative Document or the transactions contemplated thereby.

 

Section 11.15 USA Patriot Act. The Purchaser hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify, and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow the Purchaser to identify the Company in accordance with the Act.

 

[Signature Page to Follow]

42

 



 

Signature Page to Note and Warrant Purchase Agreement

 

 

This Note and Warrant Purchase Agreement is entered into between us for the uses
and purposes hereinabove set forth as of the date first above written.

 



  “COMPANY”             CTI INDUSTRIES CORPORATION             By: /s/ Stephen
M. Merrick     Name: Stephen M. Merrick     Title: Executive Vice President and
Chief       Financial Officer             “PURCHASER”             BMO PRIVATE
EQUITY (U.S.), INC.             By:      /s/ Douglas Sutton       Douglas
Sutton, Managing Director  

 



 

 

 

Exhibit A

 

Form of Note

 

[SEE ATTACHED]

 

 





Exhibit B

 

Form of warrant

 

[SEE ATTACHED]

 

 

 

Exhibit C

 

Compliance Certificate

 

To:BMO Private Equity (U.S.), Inc.

 

This Compliance Certificate is furnished to BMO Private Equity (U.S.), Inc. (the
“Purchaser”) pursuant to that certain Note and Warrant Purchase Agreement dated
as of July 17, 2012, between CTI Industries Corporation, an Illinois corporation
(the “Company”), and the Purchaser (the “Agreement”). Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

 

The Undersigned hereby certifies that:

 

1. I am the duly elected _____________________________________ of the Company;

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below;

 

4. The financial statements required by Section 8.5 of the Agreement and being
furnished to you concurrently with this certificate are, to the best of my
knowledge, true, correct and complete as of the dates and for the periods
covered thereby; and

 

5. The Attachment hereto sets forth financial data and computations evidencing
the Company’s compliance with certain covenants of the Agreement, all of which
data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

                       

 



 

 

 

The foregoing certifications, together with the computations set forth in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________ day of
__________________, ___.

 

  CTI Industries Corporation             By: /s/ Stephen M. Merrick     Name:
Stephen M. Merrick      Title: Executive Vice President and Chief Financial
Officer  

 



 

 

 

Attachment to Compliance Certificate
CTI Industries Corporation

 

Compliance Calculations for Note and Warrant Purchase Agreement

 

Dated as of ________________

 

Calculations as of _____________, ___



 

 

 

Schedule 6.2

 

Subsidiaries

 

Name Jurisdiction of Incorporation Percentage Ownership CTI Helium, Inc.
Illinois   CTI Balloons Limited England 100% Flexo Universal S.A. de C.V. Mexico
100% CTI Europe Germany 98.5% CTI Mexico S.A. de C.V. Mexico - inactive 52% CTF
International S.A. de C.V. Mexico - inactive  

 

 

 

 



  

Schedule 8.7

 

Existing Intercompany Debt

 

[to be attached]

 

 

 

Schedule 8.27

 

Post-Closing

 

  Requirements/Deliveries Date by which Requirement/Delivery is to be Completed
1.   With respect to the Mortgaged Premises, deliver to the Purchaser (i) an
appraisal report prepared for the Purchaser by a state certified appraiser
selected by the Purchaser, which appraisal report shall describe the fair market
value of the Mortgaged Premises, and which report shall meet or exceed the
requirements of applicable law for appraisals prepared for federally insured
depository institutions, and (ii) a Phase I Environmental Report of an
independent firm of environmental engineers acceptable to the Purchaser
concerning the environmental hazards and matters with respect to the Mortgaged
Premises, together with a reliance letter from such firm acceptable in form and
substance to the Purchaser. Within 15 days after the Closing Date 2.   Deliver
to the Purchaser endorsements to each property and liability insurance policies
for which insurance certificates were delivered on or before the Closing Date
Within 15 days after the Closing Date 3.   Deliver to the Purchaser deposit
account control agreements with respect to bank accounts established at or with
the Senior Lender. Within 15 days after the Closing Date 4.   the Company shall
deliver to the Purchaser evidence of delivery to the Senior Lender of the stock
certificates evidencing 65% of the voting equity interests of Flexo, together
with undated executed blank stock powers therefor. Within 15 days after the
Closing Date 5.   the Company shall (A) diligently pursue a release of liens or
assignments of intellectual property of the Company in favor of Cole Taylor Bank
reflected on records of the United States Patent and Trademark Office, and
(B) deliver to the Purchaser, promptly following any request from the Purchaser,
evidence satisfactory to the Purchaser that the Company is diligently pursuing
that release. N/A

 





 

 

 

 

